Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with ANDREW WILFORD on 09/17/2021.
The application has been amended as follows: 
        1.  (currently amended)  A method of operating a transmission system having a first network and one other network with exchange of the data packets between the networks, the method including the steps of: 
        feeding the data packets from the first network to a doubler;
        splitting the data packets with the doubler into two separate data streams of the data packets;
        transmitting each of the two data streams separately from each other wirelessly by PRP via two respective wireless transmission paths to the second network;
        receiving and buffering the two separate data streams in a memory at the second network; and
        if one data packet on one transmission path did not arrive in 
buffering the two separate data streams in  the memory at the second network and delaying transmission to the second network, 
the one data packet that deleted in the data stream to be forwarded at a correct position by the corresponding data packet that was transmitted on the other transmission path and buffered, 
ending the buffering, and 
transmitting the corrected sequence after a timeout or after the  sequence of the data stream is corrected.

2 - 4. (canceled)

5. (previously presented) The method defined in claim 1, wherein the buffering is performed according to a predetermined criterion.

6. (previously presented) The method defined in claim 5, further comprising the step, once the predefined criterion is reached, of deleting the buffered data packets.

7. (previously presented) The method defined in claim 5 further comprising the step, once the predetermined criterion is reached, of: forwarding the buffered data packets.

8 - 9. (canceled) 



Allowable Subject Matter
Claims 1, 5-7, 10 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, KIRRMANN (US 8582424) teaches a method of operating a transmission system having a first network and one other network with exchange of the data packets between the networks (fig. 1, col. 5 lines 13-21, switching end nodes to route packets with redundancy to other switching end nodes), the method including the steps of: 
feeding the data packets from the first network to a doubler (fig. 1, 3, col. 4 lines 49-col. 5 line 3, col. 6 lines 14-27, the data feed from the gateway (7) to the switching node); 
splitting the data packets with the doubler into two separate data streams of the data packets (fig. 1, 3, col. 4 lines 49-col. 5 line 3, col. 5 lines 13-21, col. 6 lines 14-27, the switching node sends the packets 34a, 35a, 36a and redundancy packets 34b, 35b, 36b to other switching nodes, col. 2 lines 13-15, col. 3 lines 53-67, using the PRP); transmitting each of the two data streams separately from each other twice by PRP via two respective wireless transmission paths to the second network (fig. 1, 3, col. 4 lines 49-col. 5 line 3, col. 5 lines 13-21, col. 6 lines 14-27, the switching node sends the packets 34a, 35a, 36a on first direction (first stream) and redundancy packets 34b, 35b, 36b on second direction (second stream) to other switching nodes, col. 2 lines 13-15, col. 3 lines 53-67, using the PRP, which the receives by destination node (splitter), e.g. node 2 in local network or other network (ring network) as indicated by fig. 1, 3, 4); 
receiving the two separate data streams in a memory at the second network (fig. 1, 3, col. 5 lines 42-58, col. 6 lines 14-27destination node in ring or local network receiving the packets on both paths); 
KOSKIAHDE et al. (US 20150295635) teaches if one data packet on one transmission path did not arrive in the correct sequence (par. 69, 70, receiving frame not within window), 
buffering the two separate data streams in a memory at the second network and delaying transmission to the second network (par. 69, 70, 77, 81, 100, storing the duplicated frame and the original frame in window that would delay transmission), 
deleting the one data packet that was transmitted in the incorrect sequence (par. 69, 70, receiving frame not within window and duplicated frame, discard the frame) and replacing a data packet in the data stream to be forwarded by the corresponding data packet that was transmitted on the other transmission path and buffered (par. 69, 70, 77, 100, when the duplicated frame that received, the duplicated frame is out of order, the newest of the frame replacing the duplicated frame), ending the buffering (par. 69, 70, 77, 100, end buffering when the last frame in the window is received), and 
(par. 69, 70, 77, 100, end buffering when the last frame in the window is received, which would indicating a time out for transmitting the correct frame sequence in the window and also indicating the last correct frame is received for transmission).
ANGST et al. (US 20140086136) teaches transmitting each of the two data streams separately from each other twice wirelessly (par. 11); receiving and buffering the two separate data streams in a memory at the second network (par. 18, 22, 32, 34, storing the messages and check the message already stored sequence number to detect received redundant messages); merging the buffered data streams in a memory while correcting one of the data streams (par. 18, 22, 32, storing the messages and check the message already stored sequence number to detect received redundant messages); data packets of the other streams taken from the buffer (par. 9, When the two redundant data frames are received, the source node fills the respective data frame in a predetermined reserved area with process data. Next, each filled data frame is immediately and individually forwarded to the first or second neighboring node of the source node; par. 18, 22, 32, storing the messages and check the message already stored sequence number to detect received redundant messages);
However, the prior art of record fail to make obvious the “if one data packet on one transmission path did not arrive in the correct sequence, 
buffering the two separate data streams in a memory at the second network and delaying transmission to the second network, 

transmitting the corrected sequence after a timeout or after the sequence” in the claim as a whole and as further indicated by argument filed on 09/17/2021. 

Claims 5-7, 10 are allowed because of the dependency on the allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WATFORD et al. (US 8667374) teaches the system and method 400 includes off-ramp processing which receives both the packet streams 404, 406 and reassembles the original data stream based on sequence number, discards duplicates, and re-sequences out of order frame (col. 7 lines 10-15).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.